IN RE: Levet, Douglas W.; — Plaintiffs); Applying for Writ of Certiorari and/or Review; Parish of East Baton Rouge 19th Judicial District Court Div. “F” Number 425,045; to the Court of Appeal, First Circuit, Number CA97 1621
Granted. Court of Appeal is ordered to allow relator to supplement the record with the affidavit of the clerk of court and any other relevant documentation. Thereafter, the court of appeal is ordered to *19reconsider its judgment dismissing the appeal, in light of the record as supplemented.
MARCUS, J. not on panel.